November 17, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    SUSANA I. VILLALPANDO, Appellant

NO. 14-14-00526-CV                          V.

                    ARMANDO VILLALPANDO, Appellee
                    ________________________________

       This cause, an appeal from the judgment signed, June 6, 2014, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. We order
appellant, Susana I. Villalpando, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.